DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 5/3/2022 is acknowledged.
Applicant amended claim 1; and added claims 11 and 12.

Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Shin et al. (US 2011/0297951), discloses4 a driving gate electrode 154 (Fig. 2, paragraph 0064) overlapping the driving semiconductor layer 134 (Fig. 2); a common voltage line 151 (Fig. 2, paragraph 0061) disposed on the substrate 111 (Fig. 2) and on a same layer as the driving 6gate electrode 154 (Fig. 2); and an interlayer insulating layer 22 (Fig. 21, paragraph 0058) disposed on the driving semiconductor layer (left 14a and 14b in Fig. 21, paragraph 0051)but fails to disclose the common voltage line anti-oxidation layer has a first surface facing the common voltage line and a second surface opposing the first surface, the second surface of the common voltage line anti-oxidation layer facing the interlayer insulating layer without contacting the common voltage applying electrode. Additionally, the prior art does not teach or suggest a display device, comprising: the common voltage line anti-oxidation layer has a first surface facing the common voltage line and a second surface opposing the first surface, the second surface of the common voltage line anti-oxidation layer facing the interlayer insulating layer without contacting the common voltage applying electrode in combination with other elements of claim 1.

A closest prior art, Shin et al. (US 2011/0297951), discloses a display device, comprising: 2a substrate 111 (Fig. 2, paragraph 0060); 3a driving semiconductor layer 134 (Fig. 2, paragraph 0069) disposed on the substrate 111 (Fig. 2); 4a driving gate electrode 154 (Fig. 2, paragraph 0064) overlapping the driving semiconductor layer 134 (Fig. 2); sa common voltage line 151 (Fig. 2, paragraph 0061) disposed on the substrate 111 (Fig. 2) and on a same layer as the driving 6gate electrode 154 (Fig. 2), wherein the common voltage line 151 (Fig. 2; and see paragraph 0066, wherein “the first thin film transistor 10 is operated by a gate voltage that is applied to the gate line 171 and transfers the data voltage that is applied to the data line 151 to the second thin film transistor 20”) is configured to supply a common voltage; 12a driving source electrode 176 (Fig. 2, paragraph 0064) and a driving drain electrode 178 (Fig. 2, paragraph 0064) disposed on the interlayer 13insulating layer 160 (Fig. 2, paragraph 0074); and 14a common voltage applying electrode (portion of 172 contacting 151 in Fig. 2, paragraph 0076) disposed on the interlayer insulating layer 160 (Fig. 2) and isdisposed on a same layer as the driving source electrode 176 (Fig. 2) and the driving drain electrode 178 (Fig. 2), 16wherein: 17the common voltage applying electrode (portion of 172 contacting 151 in Fig. 2) is connected to the common voltage line 151 (Fig. 2) 18through a first contact hole 601 (Fig. 2, paragraph 0074) formed in the interlayer insulating layer 160 (Fig. 2) but fails to teach 7a gate electrode anti-oxidation layer disposed on the driving gate electrode; 8a common voltage line anti-oxidation layer disposed on the common voltage line; 9an interlayer insulating layer disposed on the driving semiconductor layer, the driving 10gate electrode, the common voltage line, the gate electrode anti-oxidation layer, and the 11common voltage line anti-oxidation layer; the common voltage line anti-oxidation layer has a first surface facing the common voltage line and a second surface opposing the first surface, the second surface of the common voltage line anti-oxidation layer facing the interlayer insulating layer without contacting the common voltage applying electrode, an opening overlapping the 20common voltage line; 21the interlayer insulating layer is disposed in the opening; a width of the opening is smaller than a width of the common voltage line; and 26the first contact hole is disposed in the opening in a plan view as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-12 depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813